Treat, J.
This case has been fully heard on the merits. While the theory of the bill was quite narrow in its scope, the court intimated that under the general prayer, if adequate data were before it, tlie whole controversy, which has been protracted through years, might be finally determined. To that end a large amount of evidence was received and considered; but the respective parties, by technical and other objections, well founded under tlie rules of evidence, have prevented the court from reaching such a result. Nothing, therefore, remains but to determine, under tlie evidence, the questions presented by the pleadings. The property conveyed by David K. Oyster, administrator, with the will annexed, to Simon K. Oyster, and by the latter to George Oyster, stands, as among the respective legatees, subject to the final outcome of the decedent’s estate. Many interesting questions were suggested by the respective counsel concerning the will of Abraham Oyster, dated in 1862, and a subsequent contract in 1808, between respective legatees, to which latter contract the children of David K. Oyster wore not parties. As to that legal question the case of Nichols v. Eaton, 91 U. S. 716, is instructive. The parties, however, before tlie court were willing to waive that in*630quiry; yet it is doubtful whether such waiver would be permissible as against infant parties.
It is charged in the bill that the property in question was bid off at the sale in 1869, by Simon K. Oyster, with full understanding among the parties, for the benefit of David K. Oyster’s children. Under the agreement of 1868, a portion of the property conveyed to Simon K. Oyster was set apart to David K., and therefore exempt from further adjustments of the estate. Why was that portion included in the deed to Simon K. ? The evidence with respect thereto is very unsatisfactory. It appears that David K. Oyster, as administrator, was in arrears, and therefore, in purchasing property at the sale of 1869, and in taking under the contract of 1868, necessarily took the same subject to a further accounting among the parties. Whatever property was bought at said sale, if bought for the children, was subject to an accounting for the purchase money therefor. They could not, by any contrivance such as is suggested in the bill, deplete the estate, for their own private benefit, regardless of the rights of other legatees. Hence they would stand in no better condition as to the purchase money than would David K., or any of the other legatees. It is sufficiently demonstrated by the evidence that the property conveyed to Simon K. by David K., whether for the benefit of David K. or his children, still remains subject to the demands of defendants for their portion of the purchase money.
As heretofore stated, the technical objections prevent a detailed and accurate adjustment of the accounts between all parties to these proceedings. It seems that after a long dispute among themselves— nothing unusual among beneficiaries of an estate — the effort is now made to charge the deed to Simon K., and his subsequent conveyance to George, with a trust for the benefit of David K.’s children, on the theory — First, that all of said property, with the consent of said David K. and the several legatees, was to be vested in said Simon K. for said children; second, that all of the consideration therefor had been fully paid by said David K., and therefore no sum by way of purchase money therefor was due to the other legatees. Said theory is not sustained by the evidence as to either one of said points. The deed from Simon K. to George is charged with trusts for the final settlement of the estate. Why, then, should he not proceed to execute the trust thus devolved upon him ? The plaintiffs say that the property conveyed to him belongs to them, discharged of said trust, because the same had been fully paid for by David K. The evidence shows otherwise, viz., that David K. is in arrears to the estate in a large sum, not ascertainable under the evidence before the court. When Geoi’ge, under the administration of his trust, comes to a settlement thereof, if the parties are not satisfied therewith they can pursue him in some future proceeding.
As to the probate settlement of George, in Pennsylvania, and David K., in Missouri, this court cannot, in the case presented, go behind *631the judgments of those tribunals; and yet the review of those judgments may, possibly, he needed for a just accounting between the parties. It is therefore ordered, adjudged, and decreed that the bill be dismissed, with costs, without prejudice to any rights that the parties may have in the final administration of the trust devolved on George Oyster by the deed from Simon K. Oyster, dated February 10, 1881, and the contract of March 3, 1868, executed by George Oyster, D. K. Oyster, M. Oyster, Charles Oyster, and Margaret Oyster.